DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/22/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 1/26/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). 
Claims 1 and 41 are amended. Claim 10 is canceled. Claims 1-8, 11-32, 35, 39-41 and 43 are pending. Claims 32, 35, 39, 40 and 43 are withdrawn. Claims 1-8, 11-31 and 41 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/22/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 21-26, 28-31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2016/0177273, published 6/23/2016 (hereinafter Gong, reference of record) in view of Seve et al. WO 2008/096009, published 8/14/2008 (hereinafter Seve, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 1/26/2022. A response to applicant’s traversal follows the reiterated rejection below.
Gong describes human stem cell derived beta-pancreatic cells comprising a mutated SLC30A8 gene encoding for a truncated SLC30A8 protein resulting in the enhanced capacity for insulin secretion. Gong describes grafting methodologies wherein the cells containing mutated SLC30A8 genes are grafted into non-human animal models like mice to generate animal models of type 2 diabetes (T2D) (Gong, para 9, 41, 48 and claims 1-10). Gong describes genome-wide association studies wherein single-nucleotide polymorphisms (SNPs) in the SLC30A8 gene leads to significant differences in genotype frequencies between cases of type 2 diabetes (T2D) and controls (Gong, para 6). Gong describes the relationship between truncated SLC30A8 protein mutations and the resulting enhanced capacity for insulin secretion, which arises from transient hyperglycemia induced by insulin receptor inhibition, corresponding to claims 2 and 3 (Gong, para 12, 106 and claim 18). Gong investigates induced obesity models including high fat feeding using mice or rats, corresponding to claim 5 (Gong, para 100). Gong describes monitoring beta-cell proliferation and associated insulin secretion or insulin inhibition under varying conditions, corresponding to claims 4, 6 and 7 (Gong, para 96, 99 100). Gong fully describes the SLC30A8 gene and possible polymorphisms or nonsense mutations including premature termination codons (R138*stop) and mutations within the 3’ end of the third exon of the SLC30A8 gene, corresponding to claims 1, 8, 10-13 and 17-18 (Gong, para 6 and 48-51). To emphasize this, Gong states:
An exemplary mutation in the SLC30A8 gene that protects against and is associated with type 2 diabetes (T2D) resistance is R138*stop. The stem cells bear a mutated form of SLC30A8 conferring protection or susceptibility to T2D. The cells and animal models can be used for drug screening as well as to provide insights into the mechanism of T2D and potentially new therapeutic and diagnostic targets. Differentiated cells, e.g., pancreatic beta cells, can be derived from the human pluripotent stem cells. Animal models can comprise such differentiated cells (Gong, para 41).

Gong describes CRISPR-Cas systems for achieving these targeted mutations at the 3’ end of the third exon of the SLC30A8 gene (Gong, para 52-56). Gong provides nonpreferred and alternative embodiments wherein the cells containing mutated SLC30A8 genes are grafted into non-human animals including rodents such as mouse and rats, corresponding to claims 14-16 (Gong, para 100; see MPEP 2123 for a discussion of nonpreferred embodiments). Gong outlines the various animal models, characteristics and screening methods in sections IV and VII corresponding to the control characteristics outlined in claims 21-26 (Gong, para 100-109). Gong investigates both heterozygous and homozygous animals containing the mutation, corresponding to claims 28 and 29 (Gong, para 42 and 117-121). Gong investigates both female and male animals (Gong, para 46, 47 and 100). Gong does not expressly describe a non-human animal whose genome comprises an endogenous SLC30A8 locus comprising a mutated SLC30A8 gene. 
Seve describes non-human animal models for diabetes whose genome comprises a polymorphism of the SLC30A8 gene (Seve, pg 11 and claims 1-20). Seve provides embodiments wherein the non-human animal model may comprise a mouse or a rat (Seve, pg 1). Seve outlines mutation sites as well as all corresponding expression products including SLC30A8 mRNA expression and polypeptides (Seve, pg 5). Seve describes single nucleotide polymorphisms at particular positions within SLC30A8, but does not expressly describe mutational sites including premature termination codons (R138*stop) and mutations within the third exon of the SLC30A8 gene. 
It would have been prima facie obvious to one of ordinary skill in the art to selectively edit premature termination codons (R138*stop, at the 3’ end of the third exon of the SLC30A8 gene) to achieve a loss of function mutation, thus exerting beneficial effects on host glucose metabolism by increasing the capacity of β-cells to secrete insulin under hyperglycemic conditions as described by Gong using the non-human animal models described by Seve. It would have been a matter of combining known prior art elements to yield predictable results for one of ordinary skill in the art to selectively edit the non-human animal models described by Seve using the CRISPR-Cas systems described by Gong. One would have been motivated to experiment in non-human animals as described by Seve rather than the chimeric non-human animals containing human stem cell derived beta-pancreatic cells as described by Gong in order to create pure non-human animal models for investigating possible beneficial effects on host glucose metabolism. One would have a reasonable expectation of success given that both Seve and Gong are focused on the same gene target and there exists well-established experimental protocols for applying CRISPR-Cas systems to both mice and human cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-8, 11-18, 21-26, 28-31 and 41 to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the invention is not obvious if a skilled artisan would have not had a reasonable expectation of success in modifying a prior art reference to arrive at the claimed invention. Applicant argues that one of ordinary skill in the art would have not been motivated to modify the teachings of Gong regarding human SLC30A8 mutations and apply it to the non-human animal models described by Seve because Gong already provided a sufficient model for investigating the possible beneficial effects of SLC30A8 loss of function mutations. Applicant cites Kleiner to argue that the mouse and human data regarding SLC30A8 loss-of-function contradict each other at the time of the effective filing date of the invention. Applicant cites Kleiner to show that “human SLC30A8 loss-of-function mutations protect against type 2 diabetes. However, Slc30a8 knockout mice do not show this protection”. Applicant argues that since there is a known divergence of mouse and human SLC30A8 loss-of-function phenotypes, one of ordinary skill in the art would have not been motivated to make yet another mouse Slc30a8 knockout mouse in the hope of exerting beneficial effects on host glucose metabolism by increasing the capacity of -cells to secrete insulin under hyperglycemic conditions. 
This argument has been fully considered, but is not found persuasive. Firstly, it is noted that the Kleiner publication is derived from the inventor of the current application. Furthermore, teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution. From MPEP § 2141.02(VI): “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” Since the prior art clearly does not do this, this argument is unconvincing. Although it is granted that Kleiner generally describes prior research wherein Slc30a8 knockout mice did not generate phenotypes with reduced plasma insulin levels, this was not shown to be the case for specific mutations to premature termination codons (R138*stop) within the third exon of the SLC30A8 genes. Given the favorable results achieved by Gong in achieving enhanced capacity for insulin secretion through specific R138*stop codon mutations within the third exon of the SLC30A8 gene in human cells, one been motivated to experiment in mice and other non-human animal models in order to investigate possible beneficial effects on host glucose metabolism using the techniques outlined by Gong. Furthermore, one of ordinary skill would understand the importance of generating mice models of R138*stop codon mutations to study the underlying mechanisms enhanced insulin secretion. Thus, it would have been a matter of combining known prior art elements to achieve predictable results to apply the mutational targets described by Gong to the non-human animal models described by Seve. 
Applicant further argues that the totality of the evidence at the time of filing would indicate that there would be no reasonable expectation of success in combining the prior art elements to achieve predictable results. Applicant points to Xu et al, showing that even post-filing art recognizes the phenotype of the claimed non-human animals to be counterintuitive. Applicant states that the claimed non-human animals are the first examples containing a SLC30A8 mutation that recapitulates the human protective phenotype associated with SLC30A8 genes LOF mutations. Applicant refers back to the findings of Kleiner to argue the contradictory phenotype findings between human and mice models having SLC30A8 gene mutations. Applicant states that the disclosure of Seve is entirely prophetic and does not report any data. 
This argument has been fully considered, but is not found persuasive. Although it is granted that the disclosure of Seve contains sparse experimental examples, patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, see MPEP 2123. The disclosure of Seve would lead one of ordinary skill to consider mice models with a reasonable expectation of success in targeting the mutational sites disclosed by Gong. Both Seve and Gong are focused on the same gene target and there exists well-established experimental protocols for applying CRISPR-Cas systems to both mice and human cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-8, 11-18, 21-26, 28-31 and 41 to have been prima facie obvious to at the time the invention was made.

Claims 19, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2016/0177273, published 6/23/2016 (hereinafter Gong, reference of record) and Seve et al. WO 2008/096009, published 8/14/2008 (hereinafter Seve) as applied to claims 1-8, 11-18, 21-26, 28-31 and 41 above in further view of Zhao et al. "The voltage-gated proton channel Hv1 is expressed in pancreatic islet β-cells and regulates insulin secretion." Biochemical and biophysical research communications 468.4 (2015): 746-751 (hereinafter Zhao). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 1/26/2022. A response to applicant’s traversal follows the reiterated rejection below.
A description of Gong and Seve along with claims 1-8, 10-18, 21-26, 28-31 and 41 can be found above. Neither Gong nor Seve expressly describe the effects of mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression in the islet cells of the non-human animal model as described in claims 19, 20 and 27.
Zhao shows that a loss of Hvcn1 (Hv1) expression impairs insulin secretion (Zhao, abstract and introduction). Zhao specifically uses RNA interference to knockdown Hvcn1 and found a significant reduction in glucose and K+ indiced insulin secretion in isolated islet cells (Zhao, abstract). 
It would have been prima facie obvious to one of ordinary skill in the art to further investigate the effects of mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression in the islet cells of the non-human animal model given Seve’s investigation of S1c30a8 mRNA expression and related polypeptides along with the disclosure of Zhao. One would have been motivated to investigate these expression characteristics of SLC30A8 R138X mice in order to better understand resulting phenotypic changes. This is further supported by Zhao, wherein it is shown that a loss of Hvcn1 expression impairs insulin secretion and would consequently be an obvious phenotypic target to examine (Zhao, abstract and introduction). One would have a reasonable expectation of success given the well-established experimental protocols for investigating the effects of mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression described by Gong, Seve and Zhao. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by pointing to previous arguments over Gong in view of Seve. Applicant states that Zhao does nothing to change the lack of reasonable expectation of success as Zhao is unrelated to SLC30A8 mutant animal models. 
This argument has been fully considered, but is not found persuasive. As described previously, the beneficial effects on beta cells in mice would have been prima facie obvious to one of ordinary skill in the art given the disclosure of Gong in view of the mice models described in Seve. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-8, 11-31 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent Number 10196613 (hereinafter Gong’19, reference of record) in view of Seve and Zhao. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make the instantly claimed invention obvious if available as prior art in light of the disclosures of Gong’19 in view of Seve and Zhao. This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 1/26/2022. A response to applicant’s traversal follows the reiterated rejection below.
The patented claims (Gong’19) are drawn to a cell culture comprising a population of induced pluripotent human stem cells (hiPSCs) which contain a mutated SLC30A8 gene encoding for a truncated SLC30A8 protein resulting in the enhanced capacity for insulin secretion. The patented claims describe hiPSCs which comprise in its genome either heterozygous or homozygous R138*stop alleles of the human SLC30A8 gene. The patented claims (Gong’19) do not expressly describe a non-human animal with a endogenously mutated SLC30A8 gene but rather describes pluripotent stem cells with a mutated SLC30A8 gene. However, it would have been obvious to one of ordinary skill in the art to mutate an endogenous SLC30A8 gene to meet the instant claim limitations in view of Seve and Zhao.
Seve describes non-human animal models for diabetes whose genome comprises a polymorphism of the SLC30A8 gene (Seve, pg 11 and claims 1-20). Seve provides embodiments wherein the non-human animal model may comprise a mouse or a rat (Seve, pg 1). Seve outlines mutation sites as well as all corresponding expression products including SLC30A8 mRNA expression and polypeptides (Seve, pg 5). Seve describes single nucleotide polymorphisms at particular positions within SLC30A8, but does not expressly describe mutational sites including premature termination codons (R138*stop) and mutations within the third exon of the SLC30A8 gene.
It would have been prima facie obvious to one of ordinary skill in the art to selectively edit premature termination codons (R138*stop) and mutations within the third exon of the SLC30A8 gene to achieve a loss of function mutation thus exerting beneficial effects on host glucose metabolism by increasing the capacity of β-cells to secrete insulin under hyperglycemic conditions as described by Gong using the non-human animal models described by Seve. It would have been a matter of combining known prior art elements for one of ordinary skill in the art to combine the disclosures of Gong and Seve. One would have been motivated to experiment in mice and other non-human animal models in order to investigate possible beneficial effects on host glucose metabolism using the techniques outlined by Gong. One would have a reasonable expectation of success given the well-established experimental protocols and favorable results achieved by Gong and Seve. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to further investigate the effects of mitochondrial gene expression, Hvcn1 expression and S1c30a8 mRNA expression in the islet cells of the non-human animal model given Seve’s investigation of S1c30a8 mRNA expression and related polypeptides along with the disclosure of Zhao. One would have been motivated to investigate these expression characteristics of SLC30A8 R138X mice in order to better understand resulting phenotypic changes. This is further supported by Zhao, wherein it is shown that a loss of Hvcn1 expression impairs insulin secretion and would consequently be an obvious phenotypic target to examine (Zhao, abstract and introduction). One would have a reasonable expectation of success given the well-established experimental protocols and favorable results achieved by Gong, Seve and Zhao. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the claims of Gong are directed to cell cultures of human induced pluripotent stem cells. Applicant presents similar arguments as described in the 103 rejection traversal arguing that the inconsistent phenotypes of SLC30A8 mutations in mice and humans would dissuade one of ordinary skill to apply the findings of Gong to Seve. 
This argument has been fully considered, but is not found persuasive. Applicant is invited to review previous arguments. Briefly, the findings of Gong apply to specific SLC30A8 mutations including premature termination codons (R138*stop) and mutations within the third exon of the SLC30A8 gene. Thus, applicant’s arguments citing Kleiner to show inconsistent phenotypes of SLC30A8 mutations in mice and humans are not found convincing since these finding do not apply to the specific mutation in question.

Citation of Other Relevant Prior Art
Kleiner et al. "Mice harboring the human SLC30A8 R138X loss-of-function mutation have increased insulin secretory capacity." Proceedings of the National Academy of Sciences 115.32 (2018): E7642-E7649.
Van den Ouweland, J. M. W., et al. "Mutation in mitochondrial tRNA Leu (UUR) gene in a large pedigree with maternally transmitted type II diabetes mellitus and deafness." Nature genetics 1.5 (1992): 368-371.
Xavier et al. "Animal models of GWAS-identified type 2 diabetes genes." Journal of diabetes research (2013).
Flannick et al. "Loss-of-function mutations in SLC30A8 protect against type 2 diabetes." Nature genetics 46.4 (2014): 357-363.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699